DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of claims 1-9 in the reply filed on 05/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/27/2021.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart 1 (US20180117854) in view of Mironets (US20160144428).

In reference to claim 1:
Hart 1 discloses a shaping stage that has a shaping face where a shaping material is deposited and that is used for three-dimensional shaping by being subjected to temperature control (para 0023)(allowing the base plate to cool is interpreted by the Examiner as temperature control), the stage comprising:
a first member having a plurality of recess portions or penetration portions and a first shaping face portion that is present in peripheries of the recess portions or the penetration portions and that is included in the shaping face (Fig. 1); and
a second member that is placed in the recess portions or the penetration portions, that has a second shaping face portion included in the shaping face, (Figs. 1 and 2 numerals 114 and 116).
Hart 1 further discloses that the second member is held in place due to thermal expansion of the block (para 0021). Hart 1 does not disclose that the second member has a thermal expansion coefficient different from the first member. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Mironets teaches a build plate for 

In reference to claim 2:
In addition to the discussion of claim 1, above, Hart 1 further discloses wherein the second shaping face portions are arranged in a lattice shape in the shaping face (Fig. 1).

In reference to claim 3:
In addition to the discussion of claim 1, above, Hart 1 further discloses wherein
when the shaping material is deposited in the shaping face, the shaping face has a relief structure since the second shaping face portions are at positions projecting from the first shaping face portion (Figs. 1).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart 1 and Mironets as applied to claim 1, above, and further in view of MST (Lecture Notes).
In addition to the discussion of claim 1, above, modified Hart 1 does not teach wherein the first member is constituted by a resin material, and the second member is constituted by a metal material. However, it is well known that resin materials, e.g. polymers, have a different thermal expansion coefficient than metals (MST, pg 1, paragraph 3 and following list). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a .

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart 1 in view of Hart 2 (US20180200800).

In reference to claims 6-9:
Hart 1 discloses a three-dimensional shaping apparatus (para 0032), comprising:
an ejecting portion ejecting a shaping material (fig. 10 numerals 912 and 914);
a shaping stage having a shaping face where a three-dimensional shaped article is shaped by depositing the shaping material (Fig. 1); and
the shaping stage includes
a first member having a plurality of recess portions or penetration portions and a first shaping face portion that is present in peripheries of the recess portions or the penetration portions and that is included in the shaping face (Fig. 1); and
a second member that is placed in the recess portions or the penetration portions, that has a second shaping face portion included in the shaping face (Figs. 1 and 2 numerals 114 and 116).
Hart further discloses the shaping stage is at a first temperature during fabrication and a second temperature after completion of fabrication (para 0023)
Hart 1 does not explicitly disclose a temperature control portion controlling a temperature of the shaping stage or that the second member that has a thermal expansion coefficient different from the first member (claim 6), further comprising: a chamber housing the ejecting portion and the shaping stage, wherein the temperature control portion controls the temperature of the shaping stage by changing room temperature in the chamber (claim 7), a base stand where the shaping stage is placed, 
However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Hart 2 teaches a three-dimensional shaping apparatus having a component secured to a build plat by a thermal expansion fit wherein an insert has a different thermal expansion coefficient than the surrounding build plate (paras 0006, 0027; Figs. 1 and 2). Hart 2 further teaches controlling the ambient temperature of an enclosure (applies to instant claim 7)(para 0024; Fig.1). Hart 2 also teaches controlling a temperature of the shaping stage using a temperature control portion on which the shaping stage is placed (applies to instant claims 6 and 8)(para 0045). Hart 2 additionally teaches controlling the temperature of a plurality of regions (applies to claim 9)(Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Hart 1 with the heating devices of Cable because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the temperature is controlled by known devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742